Title: To Benjamin Franklin from ——— Pitot Duhellés and Other Consulship Seekers, 28 January 1783
From: Pitot Duhellés, ——
To: Franklin, Benjamin


Once the preliminary peace treaties were signed, applications for American consulships came streaming into Passy from all over Europe. Most of the applicants expected their home ports would soon begin a vigorous trade with America and that Congress would appoint consuls immediately. Franklin, on the other hand, believed that the United States could not appoint consuls in foreign ports until it had concluded commercial treaties with the countries in question.
We summarize first the requests for positions in France that are not mentioned elsewhere in the volume. The undated appeal from Rouen merchant Philippe Taillet reminds Franklin of the two previous memoirs he had submitted, which the American had received with kindness (though he had promised nothing). Now that the peace is settled and Franco-American trade is sure to be established, Taillet renews his request for a consulship and asks Franklin either to make the appointment himself or else to recommend him to Congress.

From Dunkirk comes a February 4 letter in perfect English from Connelly & Sons & Arthur, a merchant firm that has been established in Dunkirk for more than 70 years with a house also in Ostend. They ask Franklin to recommend them to good houses in Boston, Charleston, Philadelphia, and New York and request the American consulship in Dunkirk for either Phillip or Joseph Connelly. They give the names of ten references in France, America, and London, including Jacques Necker, Matthew Ridley, Jonathan Nesbitt, and John Holker.
Le Grand de Castelle also seeks the consulship in Dunkirk. He writes from there on February 24 but asks Franklin to send his reply to the town of Saint-Omer in Artois.
On February 4 Nicolas Reboul, a former ship captain, writes from La Ciotat in Provence to request the post of consul in that city, whose virtues he enumerates. Reboul writes again on May 13, suggesting that Franklin ask Beaumarchais to consult M. Guys, secrétaire du roi, about his qualifications.
On February 17 Madame Price, writing from Paris in phonetic French, explains that since she did not have a chance to speak to Franklin in person “yére,” she must let her pen make this supplication. She asks that her husband be appointed American agent in Marseille. She writes again on February 22 to remind Franklin that she had spoken and written to him. Now that the “conçule” is there, it might not be a bad idea for Franklin to talk with him about the matter.
Laurent Councler, an associate of the firm Councler, Rigot & Sollicoffre, announces from Marseille on February 19 that he has wanted the American consulship ardently for two years but was told by M. Grand of Paris that he would have to wait until the peace. Now he will speak forthrightly of his hopes. He assumes that prospective American consuls must be Protestant, English-speaking, and in possession of a good reputation and good credit. He approaches Franklin under the auspices of M. van de Perre. Two months ago he discussed his situation with M. de Jaucourt, but he does not know whether Jaucourt has mentioned him to Franklin. He also wants to discuss his plans with Matthew Ridley, with whom his firm has correspondence.
Councler’s two recommenders had already written. The letter from Paul Ewaldus van de Perre, dated February 18 from Marseille, praises “Conclair” as a first-rate Protestant English-speaking merchant known for his zeal, probity, exactitude, and good sense. No one could fill the post with greater honor and success. The marquis de Jaucourt, writing on February 15, addressed his appeal to the comte de Maillebois, asking him to intercede with Franklin: Councler’s firm is very well known and has ties with several American firms; Matthew Ridley can supply more information. Maillebois forwards this letter to Franklin with one of his own on February 20, hoping that Franklin will dine with him some evening in the coming week (but not Tuesday).
On February 20 Pomaret writes from Ganges, where he has been pastor of the Reformed Church for 40 years, asking Franklin to forward a letter to Miss Laurens and recommending Marc-Antoine Bazile of Montpellier for the consulship in Sète. Bazile is an able merchant who trades on a large scale.
Another candidate for the consulship in Sète is Grangent, nominated by M. Marignié, his nephew, in an undated letter to Philip Keay which asks Keay to intercede with Franklin.

On March 9 Jean-Baptiste Le Roy forwards an undated memoir from Bérian frères of Bayonne, who passionately desire to be the American consuls in that city. Franklin must be overwhelmed by such solicitations, but Le Roy asks him to give this one special consideration, as the firm also is recommended by the comtes d’Ornano and d’Angiviller. He regrets not having the opportunity to hand Franklin the memoir in person but hopes to see him before the week is out. In their memoir soliciting the consulship, Bérian frères mention that they have assisted Mr. Emery, an American merchant who sought to establish himself at Bilbao.
Two people hope to become the American agent in Lyon. Claude Charton, a merchant there, requests the position in an undated memoir, explaining that he is on the verge of retiring and will be able to devote his time solely to the affairs of the United States. He encloses testimonials dated April 3 from the Lyon commercial syndicate and other notables.
Jacques de Flesselles, intendant of Lyon, writes from Paris on May 15 to recommend M. Dainval for the post, adding that the marquis de Vergennes will vouch for Dainval as well. Flesselles even offers to send Franklin a sample commission which Congress could review. Franklin evidently answered the same day, offering to forward Flesselles’ draft commission to America. That letter is unlocated, but the intendant thanks Franklin for it and sends him the draft commission on June 3.
The first of the appeals from Italy comes from Civitavecchia on February 3. M. Vidaú, French consul in that city (known as the port of Rome) and the father of many children, is enchanted to congratulate Franklin on the peace, and offers the services of himself and his family. In particular, his son Paul would like to be appointed either American agent or consul. Vidaú assures Franklin that his son will fulfill his duties on behalf of the “nation Anglameriquaine” with the same zeal and exactitude with which he himself has protected the commerce and laws of France. Franklin soon learns that the Vidaús had begun this campaign the previous fall. On September 9, 1782, believing peace to be imminent, Paul Vidaú wrote at his father’s urging to Philippe-Athanase Täscher in Paris, whom they thought was a close friend of Franklin’s, begging him to intercede with the American minister to obtain this consulship. Täscher forwards this letter to Franklin on March 3, 1783, along with a letter of his own in support of Vidaú’s application. He adds that he forgot to mention this when he saw Franklin at Passy two days earlier. On May 12 the elder Vidaú writes again, fearing that his first letter has been lost. His superior, the marquis de Castries, has undoubtedly informed Franklin of his good qualities and conduct as French consul. If his son Paul is fortunate enough to obtain the consulship, he pledges to supervise him.
Several applicants seek the consulship in Naples. Thomas Plumer Byde, though British and a former member of Parliament, evidently thinks himself qualified for the position because he voted to repeal the Stamp Act and showed himself on numerous other occasions to be a friend of America. He writes on February 8 from Naples, where he now resides, sure that Franklin must have forgotten him. He is a friend of Wharton’s, who will certainly vouch for him. He encloses a letter to Wharton, which he asks Franklin to forward.
Antoine Liquier applies to the American commissioners from Naples on April 5. He is sure that the king of the Two Sicilies will soon sign a commercial treaty with the United States, which will necessitate the appointment of an American consul in his city. Liquier is familiar with the duties of a consul: he works for his father, the Dutch consul in Naples and the head of a firm of nearly 50 years’ standing. He is Protestant, too, which only can work in his favor. He ends with a series of recommendations for products that could be traded between the two countries.
On April 21 Louis-Berton Hortal, writing from Valence in Dauphiné, recommends his cousin Charles Forquet, a French merchant in Naples, for the latter city’s consular post. Forquet’s partner M. André, the Swedish agent in Naples, thinks that Forquet might be charged with the same responsibilities for the United States. Forquet has asked Hortal to solicit recommendations for him; accordingly he has applied to Vergennes and Necker but has been told they do not meddle in other states’ affairs. On reflection, Hortal realizes that he does not need letters of recommendation: all honest souls have easy access to Franklin. Forquet is a man of spirit, merit, and solid fortune.
From Leghorn comes an application from the merchant Joseph du Pranoul (Preissoul?) père, who writes on February 14 under the auspices of Chalut de Vérin. His firm has enjoyed a certain reputation in Leghorn for a century and a half. Feeling certain that the grand duke (Leopold, Grand Duke of Tuscany) is well disposed toward the Americans and will allow their ships entry into the port, he begs Franklin to allow his son and his firm to extend their services to Congress. Chalut de Vérin forwards this letter to Franklin on February 28 with a note recalling that he already spoke to Franklin and Adams about his friends in Leghorn. Adams, in fact, should have received a memorandum on the subject a few days ago.

Christian Andrew Tilebein, writing in English from Barcelona, reminds Franklin on February 26 that he applied for the American consulship in that city in 1778. He renews that solicitation now, adding that he has also written to John Jay. The letter is addressed to “Dr Samuel Franklin.”
Several applications arrive from Portugal. Dominick Browne, acting French consul in Oporto during the absence of his uncle “Emel. [Emanuel] De Clamouse,” writes in English on February 8 to request the American consulship there. Born in Portugal to Irish parents, he was educated in England and speaks several languages. In keeping with Sartine’s March 30, 1778, instructions, Browne has assisted American subjects as zealously as French ones, providing them with passports to Spain and cash when needed. His letter will be forwarded to Franklin by M. O’Dunn, French ambassador at the court of Lisbon.
John Keating writes in perfect English from Faro on February 25. He works for the French consul in Lisbon and aspires to serve the United States as well. He asks Franklin to recommend him for the deputy consulship in the province of Algarve.
The baron de Jumilhac writes from Lisbon on March 1 to recommend Wilhiam Wiliamson for the vice-consulship in Setuval (Setúbal) and Edward Clarke for the vice-consulship in Belém. He has known both men for nearly three years and can vouch for their good conduct and intelligence. Franklin endorsed the letter, “Recommended by Made Bertin.”
Dominque-François Belletti, a partner in the firm Belletti, Zaccar & Cie. and the Tuscan consul in Trieste, launches an aggressive campaign on February 21 for the American consulship in that city and throughout Austria. Offering his services to the United States free of charge, he encloses copies of two letters of recommendation. In the next several weeks he writes four more times. On April 7 he tells Franklin that his sovereign is eager to establish an active commerce between Austria and the United States and has dispatched Chancellor de Rossier to Trieste to discuss the project; furthermore, the comte de Brigido has been instructed to present the plan to the city’s leading merchants. What are Franklin’s sentiments on the proposal? On April 11 Belletti adds that he intends to sail for Philadelphia with a vessel laden with Austrian and Levantine products and manufactures; because there is no commercial treaty yet, he asks Franklin to send a ship’s passport and a letter permitting him to purchase merchandise in Philadelphia. Franklin should address his reply to Messrs. Fries et Comp., bankers, in Vienna, whither Belletti will soon be traveling. On April 14 he reminds Franklin that he still needs a letter for Philadelphia. On April 25, confounded by Franklin’s silence, he writes to announce his departure for Vienna the next day; he can only hope that he will receive news of his consular appointment while there. He encloses a copy of the Austrian chancellery’s reply to the memoir by the comte d’Oeinhaussen on Belletti’s election as Tuscan consul.
A 45-year-old native of Bordeaux, Guillaume Sazÿ, writes in stilted English from Fiume on February 11. Able to speak Dutch, German, Italian, Spanish, and Latin as well as French and English, he has worked in Trieste and Fiume for seven years under Jean Jaques Kick and now seeks an American consulship in any port on the Adriatic or Mediterranean or elsewhere.
From St. Petersburg comes a March 31 letter from a man by the name of Horn, an instructor of the cadet corps who, in his youth, was secretary to M. Soermann, the Dutch resident at Danzig. He has been a courtier in Dresden and Warsaw, has traveled widely, and speaks French, Italian, Latin, German, Polish, and mediocre Russian. Now, at the age of 40, he requests an appointment as consul in St. Petersburg, Hamburg, or Lübeck.
Jean Bernard Linckh, writing from Hirschberg, Silesia, on February 12, reminds Franklin that he called on him in the autumn of 1780 and gave him information about his cloth factory. He now wants a recommendation to American merchants interested in the cloth trade, and offers to serve as consul. He gives several references, of whom the most distinguished is M. de Thulemeyer at the Hague.
Finally, we offer letters sent from the British Isles, all written in English. David Williams, acknowledging that he and Franklin have not corresponded since the beginning of the war, writes on February 14 to recommend a gentleman named Mace for a position as consul, ambassador, or secretary to the ambassador in Constantinople. Mace, who was secretary to the late British ambassador in that city, Mr. Murray, is Cambridge-educated, trained for the clergy (a profession he dislikes), knowledgeable about business, and particularly adept at using cipher, and he speaks French and Italian fluently. A speedy reply is requested.
On February 15 Arthur Bryan and William Bryan, Jr., write from Dublin and acknowledge Franklin’s kind notice of their previous applications. They are now preparing several ships to sail to America, one of which, the Adjuter bound for Baltimore, will soon be ready. Unsure of whether it will be admitted into an American port, they request a passport; the ship will carry a number of “people of property” who intend to settle in the United States. They also offer themselves for the American consulship in Dublin. In a postscript they add that William soon will pay his respects to Franklin in person.
Also from Ireland comes a series of long and, to some degree, repetitive letters from an Englishman who is reluctant to divulge his name but wants to be consul in either Dublin or Waterford. He signs his letters “J. F.,” as near as we can tell; the later ones instruct Franklin to direct replies to “Mr. Freeman” under cover to “G: M: Coote Esqr. M: P: Dublin.” The first letter, written on March 31 from Dublin, explains that he was a successful merchant in London before the war and traded indirectly with America through George Hayley’s firm and Lane, Son & Fraser. He claims to have written pro-American letters and essays in the press and has associations with prominent Whigs: Beckford, the Duke of Richmond, and the Marquess of Rockingham. He has been in Ireland for two years and is involved with a mining operation located on the lands of an unnamed Irish peer. On April 3, writing from Wicklow, he adds more personal details: he is the son of an Oxford-educated Warwickshire clergyman and is now widowed; even his friends George Hayley and the banker James Browne are dead. He has debts with American merchants, having supported distressed colleagues whose remittances failed after the outbreak of the war; perhaps a powerful American could help him reclaim the money. Friends in Ireland offered him a share in their mining venture in an area discussed by the Rev. Dr. Henry in the Philosophical Transactions. One of the investors from Dublin has erected mills for rolling copper and lead. “J. F.” already has sent samples to Bordeaux and is prepared to send some to Philadelphia and New York. He goes on to describe other Irish products suitable for the American trade: fish, woolen goods, and linen second to none. His final letter, written on May 14 from Dublin, indicates that he sent a now-missing letter from Rathdrum on April 11. Since his return from the mines he has mentioned his applications to Franklin only to Major Brooke, the owner of a large and important cotton factory which already has shipped goods to America; Brooke has promised him assistance. Furthermore, having read in the newspapers about America’s financial straits, he proposes a plan for introducing into circulation “a very large Sum in Specie,” about which he wishes to talk with Franklin in person in either Paris or London. In a postscript he adds that he visited the Rev. and Mrs. Bladeen of Dorsett Street, the latter of whom claims to know Franklin quite well; they will be glad to recommend him. Another postscript, now separated from its letter but possibly belonging to the missing one of April 11, requests a personal interview and mentions the writer’s 20-year-old son, a merchant in England, who could assist his father.
 
Monsieur
Morlaix le 28e. Jer. 1783.
Le Préliminaires de Paix étant Signés, l’indépendance de l’Amerique est assurée á Jamais. Je ne puis m’empecher de vous en témoigner ma Joye, et de Vous felicitter de l’heureux Succés d’une affaire dont la réussitte doit Vous immortaliser, puisqu’on la doit a vos grandes Lumieres et a votre zéle infatigable.
Sans doutte que vous ne tarderez pas (á l’exemple des autres puissances Commercantes) á établir des Consuls et Vice-consuls dans le principaux ports de Mer. Le Notre merittera quelque attention Rapport a la Manufacture du tabac et a notre fabrique de toille.
Comme en qualitté de Correspondant des Agents Génereaux J’ay Servi les Americains toutte la Guerre, Je Supplie Votre Excellance de Vouloir bien Se Souvenir de moy Si elle établit un quelqu’un à Morlaix Sous quélque dénomination que ce Soit. Je puis me flatter d’être en etat de Répondre a vos vuës et J’y apporteray toûjour le plus grand zele.
Je Suis avec un proffond Respect de Votre Excellence Le trés humble et trés Obeissant Serviteur
Pitot Duhellés
S. Exe. Mr. le Docteur franklin
